DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 5/6/22, are acknowledged.
	Claims 1-4, 7, 14-15 have been amended.
	Claims 1-7, 14-21 are pending and are under examination.

In view of Applicant’s claim amendments, only the following rejections remain.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7, 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/719,625 (reference application), in view of Nicol et al., 20100029674, US 2005/0196385, and Ritchie, 2011. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘625 application claims a method of treating cancer comprising administering to a cancer patient an effective amount of V9V2 T cells, wherein the T cells are obtained by culturing PBMC with a medium comprising TGF-, IL-2 and a V9V2 T cell activator. The ‘625 application further claims that the medium is serum-free, that no additional cytokines are present, that the activator is zoledronic acid, that the T cells are human T cells from a healthy patient. It would be obvious to further administer cytarabine and IL-2 to enhance treatment of cancer as taught by Nicol, 20100029674, US 2005/0196385, and Ritchie, for the same reasons set forth in the prior action.  For example, Nicol teaches combined treatment with  T cells and chemotherapy and the ‘674 teaches cytarabine as a suitable chemotherapeutic treatment in combination with  T cell activation. Likewise, Ritchie teaches administration of chemotherapy such as cytarabine prior to adoptive immunotherapy both to reduce cancer burden and to enhance homeostatic proliferation of transferred cells. Furthermore, the ‘385 publication teaches combined administration of  T cells with IL-2 to enhance their proliferation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed 5/6/22 have been fully considered, but they are not persuasive.
Applicant argues that the instant application and the ‘625 application are a divisional of parent application 15/532,921, with each having claims concordant with separate restriction groups.
The restriction in the ‘921 application separated the claims into product claims, a method of expanding T cells, and a method of treating a patient  with gamma delta T cells and a chemotherapy agent.  The claims of the instant application and the ‘625 application are both directed to methods of treating a patient, i.e. the claims in each application are drawn to the "same invention".  See MPEP 804.01, part (F).  Thus, the safe harbor provisions of 35 U.S.C. 121 do not apply.

The following are new grounds of rejection necessitated by Applicant’s’ claim amendments.

Claims1-7, 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,557,117 in view Nicol et al. 2011, 20100029674, US 2005/0196385, and Ritchie, 2011. 
The ‘117 patent claims a method of expanding effector  T cells comprising culturing PBMC in a serum free medium comprising TGF-beta, IL-2, and a V9V2 T cell activator. The ‘625 application further claims that no additional cytokines are present, that the activator is zoledronic acid, that the T cells are human T cells from a healthy patient. Although the ‘117 patent does not claim administering the expanded T cells to treat cancer, it would be obvious to do so based on the teachings of Nicol, 20100029674, US 2005/0196385, and Ritchie. In particular, Nicol teaches combined treatment with effector  T cells and chemotherapy is of therapeutic benefit for cancer treatment because of potent cytotoxicity towards tumor cells, and that doing so can provide synergistic effects. Furthermore, ‘674 teaches cytarabine as a suitable chemotherapeutic treatment in combination with  T cell activation. Likewise, Ritchie teaches administration of chemotherapy such as cytarabine prior to adoptive immunotherapy both to reduce cancer burden and to enhance homeostatic proliferation of transferred cells. Furthermore, the ‘385 publication teaches combined administration of  T cells with IL-2 to enhance their proliferation.  Thus, the ordinary artisan would be motivated to further administer the  T cells produced in the method claimed by the ‘117 patent, along with chemotherapy like cytarabine, to treat cancer. 
It is noted that Applicant’s claim amendments to recite that the method comprises active steps of expanding a population of effector  T cells comprising culturing PBMCs in a serum free medium comprising TGF-beta, IL-2 and activator v9v2 T cells, necessitated this new ground of rejection.  Although the claims as originally filed in the instant application were consistent with the restriction requirement in parent application 15/532,921, the presently amended claims are not consonant with said restriction requirement, and the claims have been changed in material respects from the claims at the time the requirement was made. See MPEP 804.01 (B). 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644